Mr. Justice Eakin
delivered the opinion of the court.
This is an action to recover damages from the railroad company for loss of stock killed upon defendant’s right of way by a moving train. The complaint alleges that plaintiff is the owner of an inclosed tract of land, through which, for a distance of three miles defendant’s railroad is located; that defendant neglected to maintain a lawful fence along such track; that on the 18th of June, 1907, two of plaintiff’s horses, pasturing in such inclosure, wandered therefrom over and upon defendant’s track, where the same was unfenced, or improperly fenced, and were struck by a moving train and killed. And in a second count similar allegations are made as to seven head of cattle which were killed on December 26, 1907. He asks for damages in the sum of $840.
The answer denies each allegation of the complaint, except plaintiff’s ownership of the land, and that defendant operates a railroad across the same, and alleges affirmatively that the road is inclosed by a lawful fence *430and gates at farm crossings. In charging contributory negligence, it is further alleged that there are farm crossings, constructed at plaintiff’s request; that such gates are maintained by defendant for the sole benefit of plaintiff, and have been continuously used by him; that plaintiff carelessly permitted such gates to remain open, through which said stock entered and were killed, without fault of defendant. This defence of contributory negligence is abandoned by defendant, there being no evidence that the stock entered at the gates.
1. There was evidence tending to show the defective condition of the fence and gates inclosing the railway track. To the admission of evidence of the condition of the gates, defendant excepted — its contention being that this is an action in tort for noncompliance with the railroad fence law, which makes no provision for the maintenance of gates; that the gates at the farm crossings are not a part of the statutory fence; and that plaintiff’s request therefor amounts to a waiver by him of the statutory fence, and for damage arising from defects in the gates the remedy is not in tort but upon contract. In answer to this it may be said that the only contract relations between plaintiff and defendant, in reference to the crossings, is the clause in the deed, which provides:
“The party of the second part [the railroad company] to construct three wagon crossings over its track and two cattle crossings under or over its track, in the discretion of the grantors.”
This does not constitute an agreement for gates, or a. waiver of an inclosure of the track by a lawful fence. If this stipulation in the deed contemplates an open crossing, as may reasonably be inferred, it will not release the defendant from the duty to fence its track, except that plaintiff would thereby waive an inclosure at that point, and the crossing would remain open at plaintiff’s risk; but, if it contemplates gates, they must be main*431tained as part of the fence: Tyson v. K. & D. Co., 43 Iowa 207. It is said in 12 Am. & Eng. Enc. Law (2 ed.) 1081, in discussing the railroad company’s statutory duty to fence its track, that “a gate or set of drawbars is a part of the fence in which it is constructed, and a railroad company’s obligation to maintain fences along the sides of its right of way includes the duty of keeping such gates or bars in repair.” Many cases are cited in a note to this text, referring to gates at farm crossings. To the same effect are Mackie v. Central Railroad of Iowa, 54 Iowa 540 (6 N. W. 723) ; Jacksonville R. Co. v. Harris, 33 Fla. 217 (14 South. 726: 39 Am. St. Rep. 127), 3 Woods, Ry. L., § 420.
Plaintiff’s remedy was not upon contract, because none has been established; nor has plaintiff, by using the gates, waived his remedy in tort: Poler v. New York Central Railroad Co., 16 N. Y. 476. The case of Enright v. S. F. & S. J. R. R. Co., 33 Cal. 230, 236, cited by defendant upon this question, is not in point, for the reason that, in that case, the defective construction of the barway was at the landowner’s request for his own convenience, and was, of course, a waiver of the statutory requirements.
2. Exception was also taken to the admission of evidence to the effect that plaintiff’s horses and cattle had at other times got.on the railroad track. Even if it was error to admit the evidence, it was rendered harmless by the subsequent statements of defendant’s superintendent to the same effect, which were received without objection.
We find no prejudicial error in the record, and the judgment is affirmed. Affirmed.
Mr Justice McBride, took no part in this decision, the case having been tried before him in the court below.
*432Decided December 27, 1910.